Citation Nr: 1745021	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-12 872	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than October 16, 2009, for a grant of service connection for post-traumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received to reopen a claim for service connection for Guillain Barre Syndrome, to include as secondary to exposure to herbicides.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for renal disease, to include as secondary to exposure to herbicides.

4.  Entitlement to an initial rating in excess of 10 percent for PTSD prior to August 30, 2011, and in excess of 50 percent from that date.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to June 1976.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2017, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).   

The, pursuant to the adjudication below, reopened claim for service connection for Guillain Barre Syndrome, the claim for service connection for renal disease, and the claim for an increased initial rating for PTSD addressed in the REMAND portion of the decision below require additional development or processing and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  Review of the record dated prior to October 16, 2009, reveals no document that may be reasonably construed as a claim for service connection for PTSD.  

2.  Service connection for Guillain Barre Syndrome was denied by March 2004 and April 2005 rating decisions; the Veteran was notified of the April 2005 rating decision, and of his appellate rights, in an April 2005 letter; the Veteran did not perfect a timely appeal with respect to this matter, and no pertinent exception to finality applies.  

3.  Information associated with the record since the April 2005 rating decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the claim for service connection for Guillain Barre Syndrome.

CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than October 16, 2009, for a grant of service connection for PTSD is without legal merit.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.400 (2017).

2.  The April 2005 rating decision that denied service connection for Guillain Barre Syndrome is final.  38 U.S.C.A. 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [2017].
]
3.  New and material evidence has been received to reopen the previous denial of the claim for service connection for Guillain Barre Syndrome.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

The Federal Circuit held that 38 U.S.C. § 5103(a) does not impose its notice obligations upon receipt of a notice of disagreement with the rating and effective date assigned by an AOJ for an award of benefits.  As such, once the October 2010 rating decision was made awarding service connection, an effective date, and a rating for PTSD, 5103(a) notice had served its purpose, as the claim had already been substantiated.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Sutton v. Nicholson, 20 Vet. App. 419 (2006). 

With respect to the duty to assist, as the resolution of a claim for an earlier effective date is necessarily based on the facts as they existed at the time the effective date in question was assigned, no additional development of such claims to fulfill this duty is necessary.  See Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001). 

The assignment of effective dates of VA awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for compensation (i.e., service connection) "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection/compensation will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.  If a claim for service connection for a disability is filed within one year of separation from active service, the effective date of an award of compensation for such disability shall be the day following separation from active service.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400(b) (2)(i). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Under 38 C.F.R. § 3.155(a), the Veteran, a representative of the Veteran, or a Member of Congress can file an informal claim by communicating an intent to apply for one or more VA benefits. The benefit sought must be identified (see Stewart v. Brown, 10 Vet. App. 15, 18   (1997)), but need not be specific (see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992)).  38 C.F.R. § 3.155(a) also provides that upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Service connection for PTSD was granted effective from the October 16, 2009-the date of receipt of the claim for service connection for this disability-by the October 2010 rating decision referenced above.  As clearly indicated above, for service connection for a disability to be granted, there must be some type of communication that may be construed as a claim for service connection for such disability.  38 U.S.C.A. § 5101 (a); 38 C.F.R. §§ 3.151(a), 3.155(a).  In this case, there is no other communication or record dated or received prior to the October 16, 2009, application that represents a claim for service connection for PTSD.  See Servello, supra [the Board must look at any communication that can be interpreted as a claim, formal or informal, for VA benefits].  

In addition, there was no informal claim for service connection for PTSD prior to October 16, 2009, because no communication was ever filed prior to that time indicating the Veteran's intent to apply for service connection for PTSD.  An informal claim must identify the benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (noting that VA "is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed," and citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995), for the proposition that VA is not required to do a "prognostication" or "conjure up" issues that were not raised by the appellant, but to review issues reasonably raised by the substantive appeal).  These cases make it evident that medical records generally cannot be construed as constituting an informal claim for service connection.  Such records may be construed as an informal claim for an increased disability rating or to reopen a compensation claim originally denied by reason of not being compensable in degree, but that is not the situation in the instant case.  See 38 C.F.R. § 3.157. 

In short, the earliest effective date that can be granted for service connection for PTSD under the controlling legal criteria is the date of receipt of the claim for service connection for this disability on October 16, 2009.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Board reiterates that the legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, there is no legal basis for an award of service connection for PTSD prior to the date of receipt of the claim for that benefit, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  New and Material

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic disease of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as an organic disease of the nervous system) listed under 38 C.F.R. 3.309(a), such as disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, a Veteran, such as the Veteran in the instant case, who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  In this regard, certain diseases associated with exposure to certain herbicide agents, to include Agent Orange, used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57, 586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608 (2002).  Guillain Barre Syndrome is not among the disabilities recognized by VA as being associated with herbicide exposure under the aforementioned provisions relating to presumptive service connection which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2, 725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991).  (See 75 Fed. Reg. 53,202, 53,204 (Aug. 31, 2010).  However, a claimant such as the Veteran in the instant case is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a) (2017).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "A must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in
38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Summarizing the pertinent facts and procedural history with the above criteria in mind, service connection for Guillain Barre Syndrome was denied by a March 2004 rating decision and, following a notice of disagreement filed within the one year appeal period following this decision, an April 2005 rating decision.  The Veteran was notified of the April 2005 rating decision, and of his appellate rights, in an April 2005 letter.  He did not perfect a timely appeal with respect to this decision and no pertinent exception to finality applies.  Therefore, the April 2005 rating decision is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  38 U.S.C.A. 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [2017].  The April 2005 rating decision is the most recent final denial of the claim for service connection for Guillain Barre Syndrome on any basis. 

The evidence of record at the time of the April 2005 final rating decision included the service treatment reports which, to include the reports from the March 1976 separation examination and medical history collected at that time, did not reflect any indications of Guillain Barre Syndrome or complaints relating thereto.  Also of record at that time were private clinical reports dated in 1984 reflecting treatment for service connection for Guillain Barre Syndrome obtained in connection with the Veteran's initial claim for service connection for this disability filed in November 1984.  The record at that time of the April 2005 rating decision did not reflect any evidence linking Guillain Barre Syndrome to service.  In addition, no contentions with respect to a relationship between Guillain Barre Syndrome and in-service exposure to herbicides were of record at the time of the April 2005 rating decision, and the denial of service connection therein did not reflect consideration of whether the Veteran's Guillain Barre Syndrome was etiologically to such exposure.    

Review of the record received since the April 2005 rating decision in conjunction with the petition to reopen the claim for service connection for Guillain Barre Syndrome includes the Veteran's written contentions and sworn testimony asserting that he was exposed to the herbicide Agent Orange in service, and that there was an etiologic relationship between such exposure and his Guillain Barre Syndrome.  Also received subsequent to the April 2005 rating decision were service personnel records obtained in December 2009 that demonstrates the Veteran's presence in the Republic of Vietnam-from April 1970 as a security policeman at the Bien Hoa Air Force Base-during the period of presumed exposure to herbicide agents, a fact not established by the evidence of record at the time of the April 2005 rating decision.

Given the low threshold for making such a determination as contemplated by Shade; the Veteran's presumed exposure to Herbicide Agents (Agent Orange) by regulation; and the holding in Combee, the Board finds that the service personnel records received in December 2009 first establishing the Veteran's presence in the Republic of Vietnam during the time of presumed exposure to herbicides by regulation and the Veteran's assertions linking Guillain Barre Syndrome to such exposure (presumed to be credible pursuant to the holding in Justus)-none of which were of record at the time of the final rating decision in question and are not cumulative or duplicative of other evidence then of record-raise a reasonable probability of substantiating the claim for service connection for Guillain Barre Syndrome.  As such, the Board finds there is information received since the April 2005 final rating decision that is both new and material, and that the criteria for reopening the claim for service connection for Guillain Barre Syndrome are therefore met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Shade, supra.
 
ORDER

An effective date earlier than October 16, 2009, for a grant of service connection for PTSD is denied.  

As new and material evidence to reopen the Veteran's claim for service-connection for Guillain Barre Syndrome has been received, to this extent only, the appeal is granted.

REMAND

In order to fulfill the duty to assist with respect to the reopened claim for service connection for Guillain Barre Syndrome, the undersigned finds that a VA examination addressing this claim that includes an opinion as to whether the Veteran's Guillain Barre Syndrome is etiologically related to his presumed in-service exposure to herbicides is necessary.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson; Combee, supra.  

In addition, given the clinical evidence indicating a possible relationship between the Veteran's renal disease (clinical records reflect that the Veteran currently suffers from such disability) and a February 2017 private physician's statement indicating a possible relationship between a current renal disability and in-service exposure to Agent Orange, the Board finds that a VA examination addressing the claim for service connection for renal disease that includes an opinion as to whether this disability is etiologically related to the Veteran's presumed in-service exposure to herbicides is necessary to fulfill the duty to assist the Veteran.  Id.    

Finally with respect to the claim for an increased rating for PTSD, a June 2011 statement from the Veteran represents a timely notice of disagreement with respect to the propriety of the initial 10 percent rating assigned for PTSD by the October 2010 rating decision that granted service connection for this disability.  While this rating was increased to 50 percent effective from August 30, 2011, by rating action in September 2011, the June 2011 notice disagreement remains operative with respect to the matters of whether an initial rating in excess of 10 percent for PTSD may be assigned prior to August 30, 2011, and in excess of 50 percent from that date.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that in a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum available benefit allowed by law or regulation).  As such, the AOJ will be directed to complete a statement of the case with respect to these matters.  Manlincon v. West, 12 Vet. App. 238 (1999).  Also noted in this regard is that testimony was received with respect to the propriety of the compensation granted for PTSD at the January 2017 hearing before the undersigned. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) to determine whether he has a current disability due to Guillain Barre Syndrome or renal disease that is etiologically related to service.  The VA electronic record should be provided to the examiner for review.  The examiner should respond to the following: 

Is it at least as likely as not (a 50% or higher degree of probability) that Guillain Barre Syndrome or renal disease are etiologically related to service, to include the presumed exposure to Agent Orange therein.  

A complete rationale for the opinion should be provided, and the rationale for a negative opinion should reflect specific consideration of the Veteran's assertions. 

2.  Furnish to the Veteran and his representative a statement of the case with respect to the claim for an initial rating in excess of 10 percent for PTSD prior to August 30, 2011, and in excess of 50 percent from that date along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal as to this issue.  The Veteran and his representative are hereby reminded that to obtain appellate review of this claim a timely appeal must be perfected; that is within 60 days of the issuance of the statement of the case.  

3.  If the claims for service connection for Guillain Barre Syndrome or renal disease are denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


